DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 8, 15-19 are objected to because of the following informalities:
The recitation of “an SC” (claims 3, 8, 15 and 17) is believed to be --a SC--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 11-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatomura (US 2015/0107290).
Regarding claim 1, Hatomura discloses a heating, ventilation, and air conditioning (HYAC) system comprising:
an outdoor coil (12);
an indoor coil (21); 
a switch over valve (11) that is in fluid communication with the indoor and outdoor coils, wherein the SOV (11) directs a flow of refrigerant in a first direction during a cooling mode (refer to Fig. 2), and directs the flow of refrigerant in a second direction during a heating mode (refer to Fig. 3), wherein the first direction is opposite to the second direction;
a first electronic expansion valve (22, refer to par. 52, lines 1-8) fluidly coupled to the indoor coil (21), wherein the first EEV (22) is adjacent to the indoor coil (21);
a second EEV (30, refer to par. 40, lines ) fluidly coupled to the outdoor coil (12), wherein the second EEV (30) is adjacent to the outdoor coil (12);
a liquid conduit (4) fluidly coupling the first (22) and second (30) EEVs;

a second set of pressure and temperature sensors (42, 43, 45 and 48) in fluid communication with the liquid conduit (by means of the closed loop as can be seen from Fig. 2), wherein the second set of pressure and temperature sensors (42, 43, 45 and 48) are adjacent to the second EEV (30); and 
a system controller (50) configured to control the first and second EEVs (refer to par. 49, lines 3-16) to control the flow of refrigerant to control subcooling (SC) produced by the HVAC system based on temperature and pressure measurements (refer to par. 67, lines 1-8).

Regarding claim 2, Hatomura meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hatomura discloses wherein the second EEV (30) remains open during the cooling mode (refer to Fig. 2), and wherein the first EEV (22) modulates during the cooling mode based on temperatures and pressures measured by the first set of pressure and temperature sensors (refer to par. 62, lines 7-11); and wherein the first EEV is configured to restrict refrigerant flow (refer to par. 61, lines 1-4), during the cooling mode, to back up the refrigerant that is upstream of the first EEV and in the outdoor coil, thereby increasing the SC.
For clarity, the recitation “to back up the refrigerant that is upstream of the first EEV and in the outdoor coil, thereby increasing the SC” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter 

Regarding claim 4, Hatomura meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hatomura discloses a compressor (10) in fluid communication with the indoor and outdoor coils; and
a suction line accumulator (13) adjacent to the compressor (10) and in fluid communication with the compressor (10), wherein the suction line accumulator is upstream of the compressor (refer to Fig. 2).

Regarding claim 5, Hatomura meets the claim limitations as disclosed above in the rejection of claim 4. Further, Hatomura discloses wherein the suction line accumulator (13) is configured to receive excess refrigerant from the indoor coil during the cooling mode and is configured to receive excess refrigerant from the outdoor coil during the heating mode (refer to par. 34, lines 1-9).

Regarding claim 6, Hatomura meets the claim limitations as disclosed above in the rejection of claim 5. Further, Hatomura discloses wherein the suction line accumulator (13) is configured to prevent the excess refrigerant from entering the compressor during the cooling and heating modes (by means of opening and closing valves 32 and 33).

Regarding claim 7, Hatomura meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hatomura discloses wherein the first EEV (22) remains open during the heating mode (refer to Fig. 3), and wherein the second EEV (30) modulates during the heating mode based on temperatures and pressures measured by the second set of pressure and temperature sensors (refer to par. 73, lines 1-4); and wherein the second EEV (30) is configured to restrict refrigerant flow, during the heating mode (refer to par. 66, lines 1-7), to back up the refrigerant that is upstream of the second EEV and in the indoor coil, thereby increasing the SC, wherein a direction of the flow of the refrigerant through the liquid conduit, in the heating mode, is opposite to the flow of refrigerant in the cooling mode.
For clarity, the recitation “to back up the refrigerant that is upstream of the second EEV and in the indoor coil, thereby increasing the SC” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Hatomura meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.

Regarding claim 11, Hatomura discloses a heating, ventilation, and air conditioning (HYAC) system comprising:
an outdoor coil (12);
an indoor coil (21);

a first electronic expansion valve (22) fluidly coupled to the indoor coil (21), wherein the first EEV (22) is adjacent to the indoor coil;
a second EEV (30) fluidly coupled to the outdoor coil (12), wherein the second EEV is adjacent to the outdoor coil;
a liquid conduit (4) fluidly coupling the first and second EEVs;
a compressor (10) in fluid communication with the indoor and outdoor coils;
a suction line accumulator (13) adjacent to the compressor (10) and in fluid communication with the compressor, wherein the suction line accumulator is upstream of the compressor (refer to Fig. 2), wherein the suction line accumulator is configured to receive excess refrigerant from the indoor coil during the cooling mode and is configured to receive excess refrigerant from the outdoor coil during the heating mode (refer to par. 34, lines 1-9); and
a system controller (50) configured to control the first and second EEVs to control the flow of refrigerant to control subcooling (SC) produced by the HVAC system (refer to par. 67, lines 1-8).

Regarding claim 12, Hatomura meets the claim limitations as disclosed above in the rejection of claim 11. Further, Hatomura discloses a first set of pressure and 

Regarding claim 13, Hatomura meets the claim limitations as disclosed above in the rejection of claim 12. Further, Hatomura discloses a second set of pressure and temperature sensors (42, 46) in fluid communication with the liquid conduit (4), wherein the second set of pressure and temperature sensors are adjacent to the second EEV (30) and upstream to the second EEV during the heating mode and downstream to the second EEV during the cooling mode (refer to Figs. 2-3).

Regarding claim 20, Hatomura meets the claim limitations as disclosed above in the rejection of claim 11. Further, Hatomura discloses wherein the suction line accumulator (13) is configured to prevent the excess refrigerant from entering the compressor during the cooling and heating modes (by means of opening and closing valves 32 and 33).

Allowable Subject Matter
Claims 3, 8-10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763